              Case 3:21-mj-01723-WVG Document 1 Filed 05/03/21 PageID.1 Page 1 of 5




 1                               UNITED STATES DISTRICT COURT
 2
                              SOUTHERN DISTRICT OF CALIFORNIA
 3
 4 UNITED STATES OF AN.IBRICA,                           Case No.: '21 MJ01723
 5                                  Plaintiff,           COMPLAINT FOR VIOLATION OF
 6
                v.                                       Title 21 U.S.C. §§ 952 and 960
 7
                                                         Importation of a Controlled Substance
 8 Jessica MONTOYA,                                      (Felony)
 9                                Defendant.
10        _____________
     ..,___                                      ____,

                The undersigned complainant being duly sworn states:
11
12                                               COUNT 1

13              On or about May 1, 2021, within the Southern District of California, Jessica
14
       MONTOYA, did knowingly and intentionally import approximately 43.46 kilograms
15
16 (95.81 pounds), <?f a mixture. and substance containing a detectable amount o

17 methamphetamine, a Schedule II Controlled Substance, into the United States from a place
18
       outside thereof, in violation of Title 21, United States Code, Sections 952 and 960.
19
                                            COUNT2
20
                On or about May 1, 2021, within the Southern District of California, Jessica
21
2 MONTOYA did knowingly and intentionally import approximately 10.36 kilograms
 2
23 (22.83 pounds), of a mixture and substance containing a detectable amount of heroin, a
24
       Schedule I Controlled Substance, into the United States from a place outside thereof; in
25
26 violation of Title 21, United States Code, Sections 952 and 960.

27
                The complainant states that this complaint is based on the attached Statement o
28
       Facts incorporated herein by reference.
       Case 3:21-mj-01723-WVG Document 1 Filed 05/03/21 PageID.2 Page 2 of 5




 1                                            Special Agent Brian J. Holerud
 2                                            Homeland Security Investigations
 3 Sworn and attested to under oath by telephone, in accordance with Federal Rule o
 4 Criminal Procedure 4.1, this 3rd of May 2021.

 5
                                                   w~v.~
                                              HON. WILLIAMV. GALLO
 6                                            U.S. MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20.
21
22
23
24
25
26
27
28


                                               2
         Case 3:21-mj-01723-WVG Document 1 Filed 05/03/21 PageID.3 Page 3 of 5




                                        STATEMENT OF FACTS
     2

     3          I, Special Agent Brian Holerud, declare under penalty of perjury, the
     4
          following is true and correct:
     5

     6          On May 1, 2021, at approximately 5:55 AM, Jessica MONTOYA,
     7
         ("MONTOYA"), a United States citizen, applied for entry into the United States
     8

     9
         from Mexico through the San Ysidro Port of Entry in vehicle lane #25. MONTOYA

 10      was the driver, and registered owner of a 2017 Nissan Sentra ("the vehicle") bearing
 II
         California license plates.
 12

 )3             A Customs and B~rder Protection Officer received two negative Customs
14
         declarations from MONTOYA. MONTOYA stated she was crossing the border to
15

16
         go to San Diego, Califom.ia.

17              A Canine Enforcem~nt Team was conducting ~econdary inspection operations
18
         when the Human and Narcotic Detection Dog alerted to the open left door of the
19

20       vehicle.
21
               Further inspection of the vehicle resulted in the discovery of 97 total packages
22
         concealed in compartments within the floor of the vehicle. 88 of the packages
23

24       contained a_ substance, a sample of which field tested positive for the characteristics
25
         of methamphetamine, with a total approximate weight of 43.46 kgs (95.81 lbs); 9 of
26

27

28
                                                    I
          Case 3:21-mj-01723-WVG Document 1 Filed 05/03/21 PageID.4 Page 4 of 5




      1
           the packages contained a substance, a sample of which field tested positive for the

     2     characteristics of heroin, with a total approximate weight of 10.36 kgs (22.83 lbs).
     3
                 MONTOYA was placed under arrest at approximately 10:20 AM.
     4

     s           During a post-Miranda interview, IyfONTOYA denied knowledge that the.
     6
          narcotics were in the vehicle. MONTOYA stated that she was going to a store in
     7
          San Diego to get medicine for her child.
     8

     9           MONTOYA was arrested and charged with a violation of Title 21, United
 10
          States Code, 952 and 960, importation of a controlled substance. MONTOYA is
 )I


 12       scheduled to be booked into the GEO Group-Western Region Detention Facility.
13

14

15
                Executed on May 1, 2021, at      J: S'O P~
16

17
                Brian J. Holerud~ HSI Special Agent
18

19

20              On the basis of the facts presented in this probable cause statement consisting
21
          of 3 pages, I find probable cause to believe the defendant, Jessica _MONTOYA,
22

23        named in this probable cause statement, committed the offense on May 1, 2021, in
24
          violation of Title 21 USC 952 and 960, Unlawful Importation of a Controlled
2S

26
          Substance.

27

28
                                                     2
     Case 3:21-mj-01723-WVG Document 1 Filed 05/03/21 PageID.5 Page 5 of 5




                                                     15:35, May 1, 2021
 2

 3
          Hon. William V. Gallo                 Date/Time
 4

 s        United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           3.
